Citation Nr: 1521184	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  14-27 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an obstructive respiratory condition to include chronic obstructive pulmonary disease (COPD), and/or emphysema.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to June 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.   

In his substantive appeal, the Veteran requested a travel Board hearing at the Lincoln RO.  However, the Veteran withdrew his request for a hearing in August 2014. 

The Veteran has submitted additional pertinent evidence since the most recent statement of the case.  However, as the Veteran has not specifically requested RO review, the Board may properly consider such newly received evidence and no remand is required.  38 U.S.C. § 7105(e)(1).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's obstructive respiratory condition was not present during service or for many years thereafter and is not otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory condition to include COPD, and/or emphysema have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

A September 2013 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, private medical records, and VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

As to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board has deemed a medical examination unnecessary in this case.  In declining to obtain a medical nexus opinion, the Board observes that the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in every Veteran's disability case.  See Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

The Veteran has been diagnosed with an obstructive respiratory condition and contends that it is due to illness incurred during service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

 III.  Analysis

The Veteran maintains that his obstructive respiratory disease, initially diagnosed as COPD, is at least partially due to scarring in his lungs which occurred after he contracted and was treated for pneumonia during service.  In support of his claim, the Veteran has submitted a letter from his private treatment provider stating that any scarring that could have occurred from the Veteran contracting pneumonia during service could play a part in his current severe COPD.  

Service treatment records do not indicate that the Veteran was ever diagnosed or treated for pneumonia or that his lungs were scarred during service.  STRs show the Veteran had whooping cough as a child and was treated for pharyngitis and prostatitis in January 1956.  A chest x-ray taken that same month to check for a URI, (upper respiratory infection), was negative.  There is no diagnosis of pneumonia and the Veteran's lungs and chest were noted to be normal at his separation exam.  The Veteran likewise reported no problems with asthma, shortness of breath, pain or chest pressure, or chronic cough on his report of medical history at separation.  

Following service the Veteran underwent a VA examination in August 1957.  The examiner noted the Veteran's respiratory system was clear to auscultation and percussion.  Contemporaneous chest x-rays also showed no pulmonary pathology. 

February 2007 treatment records show the Veteran's lungs to be diminished in the bases.  COPD is noted as early as June 2008 and is formally diagnosed by April 2010.  The condition has also since been assessed as emphysema.  Treatment records also note the Veteran smoked a pack and a half of cigarettes per day for 25 years before quitting 30 to 40 years ago.  However, VA and private treatment records show the Veteran's lungs to be clear to auscultation with good effort, no wheezes, rhonchi, or rales on multiple occasions prior to 2007.  The record does not indicate and the Veteran has not stated that his symptomatology began before then.  

The evidence of record does not suggest that the Veteran suffered a respiratory disease or injury during service which caused his current condition.  The August 2014 letter from the Veteran's physician speculates that if the Veteran had incurred lung scarring from pneumonia during service, that the scarring could play a part in the Veteran's current respiratory condition.  However, as noted, the record does not support the Veteran's assertion of having been diagnosed or treated for pneumonia during service and both x-rays and examination show the Veteran had normal pulmonary functioning at separation.  Therefore, any indication of a link between the Veteran's current condition and service suggested in the letter is based on an incorrect factual premise and is thus not afforded any probative value.  

Likewise, while the Veteran, as a lay person, is competent to report observable symptomatology, he lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue such as the etiology of COPD or emphysema.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran associates his respiratory condition to service, he is not considered medically qualified to address such a complex question.

The record does not indicate an in-service respiratory condition and there is no suggestion, other than the above-referenced letter and the Veteran's lay opinion, that his condition is medically linked to service.  Therefore, the Board does not find that a VA examination is necessary to decide the issue.

Given the lack of an in-service respiratory condition and the nearly fifty-year time span between the Veteran's separation and the onset of his current ailment, the preponderance of the evidence is against a finding that the Veteran's current obstructive respiratory condition is related to service.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for an obstructive respiratory condition, to include COPD and/or emphysema, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


